234 F.2d 869
Ralph FORD, Appellant,v.FEDERAL NARCOTICS DIVISION et al., Appellee.
No. 12833.
United States Court of Appeals Sixth Circuit.
June 18, 1956.

Before ALLEN and MARTIN, Circuit Judges, and STARR, District Judge.
PER CURIAM.


1
The only pleading filed in this court in the above proceeding is a petition by Ralph Ford asking that his Buick automobile, which he alleges was unlawfully seized by Federal officers, be returned to him.


2
In appeal No. 12,835 Ford v. U. S., 234 F.2d 835, the court has today affirmed the district court's denial of appellant's motion to vacate and set aside the judgment of conviction and the sentence imposed on him for having in his possession a specified quantity of the narcotic drug heroin, in violation of 21 U.S.C. § 174, but there is no showing in the pleadings and other papers on file in that case that Ford's Buick automobile was involved in connection with his possession of said drug; nor is there any showing in his present petition that his automobile was so involved. However, since the hearing on appeal the court has received a telegram from the United States attorney stating in substance that no libel action had been instituted against the appellant's automobile, but that it was seized and sold at public auction in pursuance of 26 U.S.C. § 7325.


3
There is no showing in this court of facts indicating that the appellant's automobile was subject to forfeiture to the United States, Therefore, his present petition for the return of his automobile would seem to present only questions of fact and law for determination by the district court. His petition is accordingly referred to the United States District Court for the Northern District of Ohio, Western Division, for consideration and such action as that court deems proper.